Order unanimously reversed on the law without costs, objections granted, order of Hearing Examiner vacated and matter remitted to Allegany County Family Court for further proceedings on the petition. Memorandum: Respondent appeals from an order of Family Court that denied his objections to those parts of a Hearing Examiner’s order requiring respondent to pay arrears and $25 per week in child support. Petitioner commenced this proceeding seeking a declaration of paternity and an order of support. Respondent, who was 19 years old and whose only source of income was supplemental security income (SSI) benefits in the amount of $517 per month, appeared pro se before the Hearing Examiner on the return date of the petition. The Hearing Examiner informed respondent that he had the right to the services of an attorney, that an attorney would be appointed for him if he could not afford one and that he was entitled to